Court of Appeals, State of Michigan

                                             ORDER
                                                                           Amy Ronayne Krause
 Pandemonium Inc v Northcrest Development LLC                               Presiding Judge

 Docket No.    350526                                                      Michael J. Riordan

 LC No.        18-012741-CB                                                Colleen A. O’Brien
                                                                            Judges


             The motion for reconsideration is GRANTED, and this Court's opinion issued June 3, 2021,
is hereby VACATED. A new opinion is attached to this order.




                                                        _______________________________
                                                         Presiding Judge




                                July 22, 2021